Bleckley, Judge.
We think there was no error in overruling the affidavit of illegality on any of the grounds except the third, which is disposed of in the eighth head-note. That ground was good, in substance; and the plaintiff virtually yielded the question by amending the fi. fa. The Code is express, that a levy pending when such an amendment is made, falls. Why does it fall ? Not because it becomes illegal by the amendment, but because it was illegal before, and remains so : Code, section 3495.
Judgment reversed.